590 So.2d 527 (1991)
Mark BARBER, Appellant,
v.
STATE of Florida, Appellee.
No. 90-02767.
District Court of Appeal of Florida, Second District.
December 11, 1991.
James Marion Moorman, Public Defender and Deborah K. Brueckheimer, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee and Jacqueline M. Valdespino, Asst. Atty. Gen., Miami, for appellee.
PER CURIAM.
Pursuant to a plea agreement, appellant's various three and one-half-year sentences in the cases appealed were to be concurrent. This is recognized by both parties to this appeal and also by the trial judge who entered an order correcting the one sentence which was not made concurrent. Because the correction was made while this appeal was pending, appellant expresses doubt that the trial court had jurisdiction. However, because the sentence was illegal as contrary to the plea bargain and the judge was merely correcting a clerical oversight, we believe that there was concurrent jurisdiction pursuant to Florida Rule of Criminal Procedure 3.800(a). The judgments and sentences, as corrected, are affirmed.
RYDER, A.C.J., and CAMPBELL and LEHAN, JJ., concur.